Citation Nr: 0610467	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed 
laceration to the back.  

2.  Entitlement to service connection for a claimed left leg 
sprain.  

3.  Entitlement to service connection for a claimed left eye 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1951.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the RO.  

In September 2005, the Board remanded the case for further 
development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a left eye or 
left leg injury or a back disorder in service or for many 
years thereafter.  

2.  The veteran currently is not shown to have any left leg 
or ankle injury or back laceration residuals due to service.  

3.  The currently demonstrated mature cataracts of each eye 
and the low back degenerative changes are not shown to have 
been due to any event or incident of the veteran's period of 
active service.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability of the left 
leg due to an injury or disease that was incurred in or 
aggravated by the active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The veteran is not shown to have a back disability to 
include that manifested by degenerative changes due to 
disease or injury that was incurred in or aggravated by the 
active service; nor may any arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).  

3.  The veteran is not shown to have an acquired eye 
disability to include that manifested by cataracts due to 
disease or injury that was incurred in or aggravated by the 
active service; nor may any cataracts be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, and there is no indication from the 
record of additional treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The record shows that the veteran's service medical records 
(SMRs) were likely destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC), in St. Louis, Missouri.  
Therefore, attempts to locate any such records have been 
unsuccessful.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in May 2002 and September 2005 letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional medical records to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted "duty to assist" letters were issued prior 
to the appealed rating decision (May 2002 letter) and after 
the appealed rating decision (September 2005 letter).  

Moreover, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Specifically, the veteran was provided with VA 
examinations in November 2005.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Factual Background

The July 1949 enlistment examination is negative for any 
disabilities of the left leg, back or eyes.  

The DD Form 214 indicates that the veteran entered service in 
September 1950 at Wilkes-Barre, Pennsylvania, was a member of 
the 28th Infantry Division, 109th Field Artillery Battalion, 
and separated at Camp Atterbury, Indiana at the convenience 
of the government, due to physical disqualification.  

In a November 2001 statement, the veteran indicated that in 
September 1950, while on his way to Camp Atterbury, Indiana, 
he was injured in a railroad accident, sustaining a 
laceration to his back, a badly sprained left leg and an 
injured left eye.  He noted being treated at a hospital at 
Camp Atterbury.  

In an April 2002 statement, a fellow veteran reported that he 
and the veteran were involved in a train accident in 
September 1950.  He stated that they assisted the medics with 
the injured and the dead.  

The November 2005 VA orthopedic examination indicates that 
the veteran's claims file was reviewed.  The veteran stated 
that, while in the service, he was involved in a train 
accident.  He reported twisting his left ankle near the train 
and getting cut on his back.  

The veteran testified that, at the hospital, his back was 
examined and ointment applied.  No suturing was done.  He 
stated that an X-ray study of his ankle was done, and he was 
told he had a sprain.  He reported developing blindness in 
one eye and being discharged from the miliary some time after 
that.  

The veteran stated that neither his left ankle or leg nor his 
back bothered him and that he did not see a doctor 
specifically for either his left leg or his back.  

On examination, the veteran reported having no left ankle 
pathology.  He stated that he occasionally had a bit of pain 
behind his medial malleolus.  There was slight tenderness 
posterior to the medial malleolus.  His gait was normal.  

With regard to the veteran's spine and back, the examiner 
stated that he did not "definitely" see residuals of the 
laceration of his back.  The range of motion of the spine was 
limited.  

The X-ray studies of the tibia and fibula showed intact left 
tibia and fibula.  The X-ray studies of the lumbosacral spine 
showed advanced degenerative changes L4-L5 with first degree 
spondylolisthesis, disc space narrowing, amorphic 
calcification anteriorly, and mild L3-4 disc space narrowing.  

The impression was that of degenerative disc disease or 
degenerative arthritis of the lumbar spine.  No abnormality 
was found in the left ankle.  

The examiner noted that several motions were repeated without 
change, and there was no clinical evidence of reduced range 
of motion or function with repetition.  No true flare-ups 
were noted.  

The examiner noted that the veteran voice any complaints 
concerning the left leg or back.  The examiner stated that it 
was "unlikely that a laceration treated with ointment in the 
thoracic region would be a significant cause of degenerative 
disc disease of the low back or lumbar spine.  This was less 
likely than not."  

The November 2005 VA ophthalmology examination indicates that 
the veteran's claims file was reviewed.  The examiner noted 
that the veteran had eye examinations at his local VAMC in 
June 2005 and September 2004.  The veteran stated that, prior 
to those examinations, he had not had an eye examination 
since 1950.  

The veteran reported that he was involved in a train crash 
while on active duty.  To his recollection, he had no ocular 
pain or decrease in vision immediately following the train 
crash.  

However, approximately 2 to 3 months later, he lost vision in 
his left eye.  The veteran stated that he was hospitalized, 
but no reason for his decrease in vision was determined.  He 
noted that over the next few months, his vision returned to 
normal.  

The veteran complained of having some blurred vision, near 
and far.  He also had episodes where he would see stars and 
sparks.  He noted that such episodes had been occurring 
episodically since the time of the train wreck.  It was noted 
that the veteran had not had any ophthalmic surgery.  An eye 
examination was performed.  

The examiner stated that there was no evidence of a prior 
ocular injury in either eye.  It was noted that, without 
records, the cause of any possible visual loss in the past 
could not be determined.  

The diagnosis was that of mature cataracts, left eye greater 
than right.  It was noted that the cataracts were responsible 
for the decrease in vision.  There were also symptoms 
consistent with ophthalmic migraines; however, there was no 
evidence of vision loss from the ophthalmic migraines.  

A November 2005 Report of Contact form indicates that the 
veteran stated that he had no additional evidence to submit.  


Law and Regulations

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet.App. 247, 253 
(1999).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  


Analysis

The documentation in claims folder indicates that the 
veteran's service medical records (SMRs) were likely 
destroyed by the 1973 fire at the National Personnel Records 
Center (NPRC), in St. Louis, Missouri.  

In cases such as this, VA has a "heightened" duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim, then, must be undertaken with this 
duty in mind due to the special circumstances of this case.

The Board notes that the veteran was discharged from service 
in March 1951 due to physical disqualification.  Nothing in 
the available records indicates the nature of the physical 
ailment that resulted in his disqualification.  

As to the veteran's claim of service connection for a left 
leg/ankle sprain and a laceration to the back, the Board 
finds no current medical evidence of any related disability 
involving the left leg or back.  

Specifically, the November 2005 VA examination did not show 
any left leg or ankle injury or low back laceration 
residuals.  

The X-ray studies showed a normal left tibia and fibula.  No 
residuals of a laceration to the back were noted.  The VA 
examiner also opined that it was "unlikely that a laceration 
treated with ointment in the thoracic region would be a 
significant cause of degenerative disc disease of the low 
back or lumbar spine.  This is less likely than not."  

The Board notes that service connection cannot be granted for 
a disability that is not currently manifested; see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In this case, a current 
disability attributable to a claimed left leg or ankle injury 
or a laceration to the back in service has not been 
demonstrated by competent evidence.  

Significantly, though requested, the veteran has submitted no 
evidence of any treatment for a left leg or ankle or back 
condition in the years after service.  

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a left leg sprain and laceration of the back.  

Accordingly, the benefit-of-the-doubt standard of proof does 
not apply, and service connection for a left leg sprain and a 
claimed laceration to the back is denied.  38 U.S.C.A. § 
5107(b) (West 2002).  


As to the veteran's claim for service connection for a 
claimed left eye injury, the Board notes that the veteran has 
a current diagnosis of mature cataracts, left eye greater 
than right.  

The first evidence of this eye disability was the November 
2005 VA examination that found them to be responsible for the 
decrease in vision.  

Also noted were symptoms consistent with ophthalmic 
migraines; however, there was no evidence of vision loss from 
the ophthalmic migraines.  This evidence comes more than 50 
years after the veteran's discharge from service.  

Additionally, the veteran stated that, after his discharge 
from service, he did not receive treatment for his eye 
condition until 2004.  

The Board notes that the veteran's service medical records 
are not available and it cannot be determined whether the 
veteran suffered an eye injury while in service.  

No competent evidence has been submitted in this regard that 
show the presence of an acquired eye disability due an injury 
or other event of the veteran's military service.  

Furthermore, in the November 2005, the VA examiner found no 
evidence of a prior injury of either eye.  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for the claimed eye 
disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for the 
claimed left eye injury.  The benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Although the Board does not question the sincerity of the 
veteran's conviction that his claimed left leg disability, 
claimed laceration to the back, and claimed left eye injury 
are related to or had its onset during service, the Board 
notes that, as a lay person, he is not competent to establish 
a medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  



ORDER

Service connection for a laceration to the back is denied.  

Service connection for a left leg sprain is denied.  

Service connection for a left eye injury is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


